Citation Nr: 0701352	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  00-14 511A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a major depressive 
disorder.  



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs



ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel




INTRODUCTION

The veteran served on active duty from April to July 1965.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a September 1999 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in New York, New York.  

The Board issued a decision in September 2005 also denying 
the claim, and the veteran appealed to the United States 
Court of Appeals for Veterans Claims (Court).  In September 
2006, his attorney and VA's Office of General Counsel - 
representing the Secretary, filed a joint motion asking the 
Court to vacate the Board's decision and remand the case for 
further development and readjudication in compliance with 
directives specified.  The Court granted the joint motion in 
a September 2006 Order and since has returned the file to the 
Board.

To comply with the Court's order, the Board in turn is 
remanding this case to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

The joint motion cited several deficiencies in the Board's 
September 2005 decision.  Most of those deficiencies turned 
on the Board's failure either to provide adequate notice 
concerning certain aspects of the veteran's claim or to 
assist him in obtaining supporting evidence.  But more 
specifically, the record shows he was found to be disabled by 
the Social Security Administration (SSA) due to the severity 
of his mental illness.  And VA obtained only a portion of the 
decision granting SSA disability benefits and no medical 
records that might have been considered in making this 
determination.  The decision itself is undated, but it 
indicates a hearing was held in May 1999.  Following a 
subsequent request for additional records, VA was informed by 
SSA that the veteran's SSA file had been destroyed.  


The joint motion noted, however, that he was not informed of 
the type of evidence needed to show continuity of 
symptomatology after his discharge from service, as might 
have been indicated in the missing SSA records, nor was he 
requested to provide a copy of the complete SSA decision and 
the records SSA used in making its determination (for 
example, if he had these records in his personal possession) 
or if not given an opportunity to submit alternative forms of 
evidence that might compensate for these missing records.

The joint motion also stated the Board's decision did not 
adequately address whether the veteran's reported pre-
existing psychiatric disorder was aggravated by his military 
service, in accordance with the court's holding in Wagner v. 
Principi, 370 F.3d 1089, 1097 (Fed. Cir. 2004).  The Court 
indicated the Board only addressed the first prong of a two-
part test in making this determination.  See VAOPGCPREC 3-
2003 (July 16, 2003) (to rebut the presumption of soundness 
under § 1111, VA must show by clear and unmistakable evidence 
both that (1) the veteran's disability existed prior to 
service and (2) that the pre-existing disability was not 
aggravated during service).

Further, the joint motion found that the evidence of record 
was sufficient to at least suggest (albeit not establish) 
that the veteran's current psychiatric disability may be 
associated with his military service, thereby triggering the 
requirement that he be afforded an examination to obtain a 
medical opinion concerning this purported relationship.  See 
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  



Accordingly, this case is REMANDED for the following 
development and consideration:

1.  Provide the veteran VCAA notice 
concerning the information and evidence 
needed to substantiate his claim, as 
required by 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II); Mayfield v. 
Nicholson, No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) (Mayfield 
III); and 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

* This notice must specifically notify 
the veteran that he should provide copies 
of any of the following records he has in 
his possession or identify where these 
records may be obtained:  (a) the SSA 
decision granting disability benefits, 
(b) all medical records used by SSA in 
making its decision, (c) all medical or 
other records showing psychiatric 
treatment or continuing psychiatric 
symptomatology since his separation from 
service, and (d) records of any medical 
treatment for psychiatric symptoms he may 
have received prior to service.

After obtaining any necessary signed 
releases from the veteran, request copies 
of all records he identifies.  



2.  After giving the veteran and his 
accredited representative an opportunity 
to respond to the above request for any 
additional relevant records, schedule 
the veteran for a VA psychiatric 
examination.  The designated examiner 
must review the claims file, including a 
copy of this remand and the joint motion, 
for the veteran's pertinent history.  The 
examiner's report should set forth in 
detail all current psychiatric symptoms, 
objective clinical findings, and 
diagnoses.  The examiner must provide an 
opinion answering the following 
questions:  (a) what psychiatric 
disorder, if any, was present when the 
veteran began military service in April 
1965 and what were its attendant 
manifestations; (b) if the veteran had a 
pre-existing psychiatric disorder, did 
the underlying manifestations of it 
become chronically worse during service; 
and (c) if so, was the increase in 
severity merely the natural progression 
of the disease?  The examiner should 
discuss the rationale of the opinion - 
if necessary, citing specific evidence in 
the record.  

3.  Then readjudicate the veteran's claim 
in light of the additional evidence 
obtained.  This readjudication 
must include determining whether the 
presumption of soundness has been 
rebutted by clear and unmistakable 
evidence that the veteran's disability 
was both (1) preexisting and (2) not 
aggravated by service beyond its natural 
progression.  See Wagner v. Principi, 
370 F.3d 1089, 1097 (Fed. Cir. 2004) and 
VAOPGCPREC 3-2003 (July 16, 2003).  If 
the claim is not granted to the veteran's 
satisfaction, send him and his accredited 
representative a supplemental statement 
of the case (SSOC) and give them an 
opportunity to respond to it.  

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status.  Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  By this REMAND, the Board 
intimates no opinion, either legal or factual, as to any 
final determination warranted in this case.  The purpose of 
this REMAND is to obtain clarifying information and to 
provide the veteran due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


